COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Alesia Annette Young v. Severino Family LLC

Appellate case number:      01-19-00410-CV

Trial court case number:    1132750

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellant, Alesia Annette Young, filed a pro se notice of appeal of the trial court’s
judgment, signed on May 28, 2019, in a forcible detainer proceeding. After the clerk’s
record was filed on June 4, 2019, the court reporter’s information sheet was filed on June
27, 2019, indicating that there was no record taken, which set appellant’s brief due by July
29, 2019. See TEX. R. APP. P. 38.6(a). On July 25, 2019, appellant filed a pro se “motion
for a clear title on the property” in this Court because she claims that she had a binding
contract with the tax assessor. This Court construes this “motion for a clear title on the
property” as a motion to stay the judgment pending appeal.

        With respect to eviction appeals, the Property Code states that “[a] judgment of a
county court may not under any circumstances be stayed pending appeal unless, within 10
days of the signing of the judgment, the appellant files a supersedeas bond in an amount
set by the county court.” TEX. PROP. CODE ANN. § 24.007 (West 2018) (“A final judgment
of a county court in an eviction suit may not be appealed on the issue of possession unless
the premises in question are being used for residential purposes only.”). To date, there is
nothing in this Court’s records to indicate that the $5,000.00 supersedeas bond amount, set
by the county court in the judgment, was posted by appellant with the county clerk within
ten days of the signing of the May 28, 2019 judgment. See TEX. PROP. CODE ANN. §
24.007.

       Accordingly, the Court denies appellant’s motion to stay the judgment.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes_______________________________________
                    Acting individually     Acting for the Court
Date: __August 6, 2019___